DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/21 has been entered.
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 3/28/21. Claims 1-4, 6-13, 15-18 and 20-22 are pending. Claims 1, 11 and 20 have been amended. Claims 5, 14 and 19 have been cancelled. Claim 22 is new.  
Response to Arguments
Applicant’s arguments, filed 3/28/21, with respect to the rejections of claims 11-13 and 21 under 35 USC 102(a)(1) in view of Burres (US2012/0296355) have been fully considered but they are not persuasive. Applicant argues, the amended limitation “…wherein the strip distal end flattens to present a blade-like end” is not taught by Burres. Examiner disagrees, where a ribbon-like flat strip of material can be considered “blade-like” . Where Burres teaches a flat helical ribbon material (Paragraph [0089], see Fig. 17A-17B) that extends to a flattened strip distal end. Applicants invention as stated in Paragraph [0247] of the specification, has the collector head that tapers to a blade-like edge for the purpose of removing earwax. The ribbon-like flat strip of material forms a blade-like end by the edges of the structure being used for earwax removal, as stated in Paragraph [0089] of Burres. Where the earwax is removed in the same manner as the claim invention. 
Applicants arguments filed 3/28/21, with respect to the rejections of claim 1-6 under 35 USC 103 in view of Burres in view of Hull (US5820319) have been fully considered but they are not persuasive. .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the cerumen dissolution agent is introduced". It is unclear that the functionally recited “cerumen dissolution agent” in claim 8, is positively recited with regard to claim 9. Claim 9 is interpreted as reading “is configured to be introduced into the ear canal” to be consistent with claim 8.
Claim 17 recites the limitation "the cerumen dissolution agent is introduced". It is unclear that the functionally recited “cerumen dissolution agent” in claim 16, is positively recited with regard to claim 17. Claim 17 is interpreted as reading “is configured to be introduced into the ear canal” to be consistent with claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burres (US2012/0296355).
Regarding claim 11, Burres according to the embodiment of Figs. 17A-17B discloses a device for removing earwax from an ear canal (Paragraph [0062]), comprising: 
a shaft (20); and 
an earwax collector head (310/320) including a helical strip surrounding a substantially elongated space (space in the center of the helical structures 310/320, see Fig. 17B) and ending with a strip distal end (portion of distal most ring of helical structure, see Figs. 17A-17B), wherein the strip distal end flattens to present a blade-like end (flat end of helical strip distal end flattens to present a blade-like end by the edges being intended for removing earwax, Paragraphs [0070], [0089]), the earwax collector head having a longitudinal axis (long axis of the earwax device, see Figs. 17A-17B), wherein the earwax collector head has an outer diameter along the longitudinal axis (outer diameter defined by 310/320), wherein the outer diameter of the earwax collector head is adapted to vary along the longitudinal axis such that the outer diameter of the earwax collector head adjusts to a varying diameter of an ear canal when the earwax collector head is inserted into the ear canal (varying diameter defined by the helical structures 310/320, see Fig. 17B; Examiner interprets the earwax collector head as adjusting to the varying diameter of the ear canal by the head having a compressible design to guide through the ear canal tortuosities, Paragraph [0065]), wherein the earwax collector head is connected to the shaft (see Fig. 17B), wherein the earwax is collected in the collector head when the earwax collector head is inserted into the ear canal and the shaft is rotated.  
Regarding claim 12, Burres discloses the device of claim 11, further comprising: a flexible section (410/420) between the collector head and the shaft, wherein the flexible section is designed to enable 
Regarding claim 13, Burres discloses the device of claim 11, wherein the interior surface is adapted to hold collected earwax within the earwax collector head as the earwax collector head is removed from the ear canal (extracting member has a hollow core to collect wax for removal, Paragraph [0072]).  
Regarding claim 20, Burres discloses the device of claim 11, wherein the blade-like end is substantially parallel to the longitudinal axis of the helical strip (wherein the blade-like end is interpreted as the edges of the helical distal end, wherein these edges are substantially parallel to the longitudinal axis of the helical structure, see Fig. 17A-17B).
Regarding claim 21, Burres discloses the device of claim 11, wherein the collector head comprises a notch to allow bending of the strip distal end upon a bending force exerted thereon (any of the notches along the length of the helical strip, see Fig. 17B; device is intended to bend and conform to the ear canal, Paragraph [0007]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burres.
Regarding claim 22, Burres discloses the device of claim 11, Burres according to the embodiment of Figs. 17A-17B is silent regarding wherein the blade-like end includes corners that are rounded or beveled. Burres according to an alternative embodiment teaches the earwax extracting member 30 may vary in sharpness and hardness (Paragraph [0070]). Where for soft wax, the wax may be effectively removed with soft outer edges (rounded) (Paragraph [0070]). It would have been obvious to one having . 

Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burres in view of Hull (US5820319).
Regarding claim 1, Burres embodiment of Figs. 17A-17B discloses a device for removing earwax from an ear canal (Paragraph [0062]), comprising: 
a shaft (20); and 
an earwax collector head connected to the shaft (see Figs. 17A-17B), the earwax collector head including a helical strip (310 or 320) surrounding a substantially elongated space (space in the center of the helical structures 310/320, see Fig. 17B) and ending with a strip distal end (portion of distal most ring of helical structure, see Figs. 17A-17B), wherein the strip distal end flattens to present a blade-like end (flat end of helical strip distal end flattens to present a blade-like end by the edges being intended for removing earwax, Paragraphs [0070], [0089]), allowing to amass said earwax into space via said strip distal end (earwax is collected within the central opening of the helical structure, since earwax is extracted when the device is rotated, Paragraph [0089]),
wherein the earwax collector head has a longitudinal axis (long axis of the earwax device, see Figs. 17A-17B), wherein the helical strip has an interior surface facing radially inward toward the longitudinal axis of the earwax collector head (inner surface of helical structures 310/320), wherein the blade-like edge removes at least a portion of the earwax from an ear canal when the shaft is rotated while the earwax collector head is inserted into the ear canal (Paragraph [0089]).  
Burres teaches a desire for textured or etched surfaces to increase the hold of the wax onto the device (Paragraph [0069]) and blade-like edges that cut into the wax (Paragraph [0070]); yet, is silent regarding wherein the interior surface of the helical strip tapers radially inwardly to a blade-like edge. Hull teaches a spiral type auger bit, for boring into a material, having interior surfaces that taper radially inwardly to a blade-like edge (see Fig. 3) and has a wedge at its distal end (see Fig. 3). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified 
Regarding claim 2, Burres/Hull discloses the device of claim 1, and Burres further discloses wherein the earwax collector head is deformable (device is made of a material that allows for desired control and flexion, such as rubber, Paragraph [0063]), wherein the deformable earwax collector head is adapted to fit a size and a shape of the ear canal when the earwax collector head is inserted into the ear canal (adapted to conform to the ear canal, Paragraph [0007]).  
Regarding claim 3, Burres/Hull discloses the device of claim 1, and Burres further discloses comprising: a flexible section (410/420, see Fig. 17B) between the collector head and the shaft, wherein the flexible section is designed to enable bending in all three dimensions (section is flexible and would allow for bending in all three dimensions, Paragraph [0012]).  
Regarding claim 4, Burres/Hull discloses the device of claim 1, and Burres further discloses wherein the interior surface is adapted to hold collected earwax within the earwax collector head as the earwax collector head is removed from the ear canal (extracting member has a hollow core to collect wax for removal, Paragraph [0072]).  
Regarding claim 6, Burres/Hull discloses the device of claim 1, and Burres further discloses wherein the earwax collector head has a local diameter along the longitudinal axis, wherein the local diameter adapts automatically to match and fill a varying diameter of the ear canal (various diameters allow the device to adapt to variations in the ear canal, Paragraph [0067]).  
Allowable Subject Matter
Claims 7-8, 10, 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claims 9, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
No prior art of record teaches or discloses “the device enclosed in a housing having an opening, wherein the housing is adapted to enable the earwax collector head to extend outwardly from the opening when the shaft is rotated” in combination with the other elements as recited in claims 1 and 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771